DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in this application. Claims 4, 5, 9, 10, 13, 14, and 20 are withdrawn. Claims 1-3, 6-8, 11, 12, and 15-19 are currently under examination.   

Priority
This is US Application No. 16/988,617 filed on 08/08/2020 and claims benefit of US Provisional Application No. 62/884,203 filed on 08/08/2019. 

Election/Restrictions
Applicant's election without traverse of Group I invention (claims 1-19) and species (the primer pair is SEQ ID NOS: 1 and 2, and the amplified sequence is SEQ ID NO:9) in the reply filed on 09/21/2022 is acknowledged. Initial search does not find prior art for SEQ ID NOS: 1 and 2 primer pair or SEQ ID NO:9. Thus, the subsequent search is extended to SEQ ID NOS: 3 and 4 primer pair or SEQ ID NO:10. Claims 4, 5, 9, 10, 13, 14, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/21/2022. Thus, claims 1-3, 6-8, 11, 12, and 15-19 are currently under examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 04/01/2022 has been considered.

Claim Objections
Claims 1-3, 6-8, 15, 17, and 18 are objected to because of the following informalities: In claim 1, spell out the abbreviated “M. riyadhense” (line 1) to “Mycobacterium riyadhense (M. riyadhense)”. In claims 2 and 3, change the incorrect recitation “the primers” (line 1 of claims 2 and 3) to “the primer pair” to be consistent with preceding claim. In claim 6, change the incorrect and redundant recitation “products is an amplification product” (lines 1 to 2) to “product is an amplified product”; and replace the incorrect recitation “and optionally,” (line 2) with “or”. In claims 7 and 8, change the incorrect recitation “comprising” (line 1 of claims 7 and 8) to “wherein the method comprises”. In claim 15, change the incorrect and redundant recitation “blood or other body fluids, lymph node, pus or other aspirate and tissue biopsy” (line 5) to “blood, other body fluids or aspirate, lymph node, and tissue biopsy”. In claim 17, delete the excessive recitation “any one of” (line 1); insert the missing word “further” immediately before the recitation “comprising” (line 1); and insert the missing phrase “providing the sample” immediately after the recitation “a subject” (line 2) to link the preceding “sample” to the “subject”. In claim 18, insert comma “,” right after the “moxifloxacin” (line 3). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-8, 11, 12, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 2, 3, 6, 11, 12, 15, 17, and 18 depend from claim 1.
Claims 1, 7, 8, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 1 recites “(M. riyadhense) in a sample, the method comprising: contacting a sample with one or more primer pairs to produce an amplification product and detecting the presence of the amplification product, if any”, indicating that some samples may not have M. riyadhense DNA to be amplified. Thus, there is a gap between the necessary structural connections because the recited active step cannot achieve the intended purpose of detecting M. riyadhense in the preamble. Applicant is advised to change the above recitation in claim 1 to “(M. riyadhense), the method comprising: contacting a sample with one or more primer pairs in DNA amplification reaction and M. riyadhense is detected after detecting a presence of an amplification product”; to delete the recitation “, if” (line 1 of claims 7 and 8); and to change the recitation “amplification step” (line 1 of claim 19) to “amplification reaction”.
Claim 16 recites the limitation "the step of isolating” (line 1).  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the recitation “the step of” to “a step of”. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-8, and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting M. riyadhense after detecting a presence of an amplification product having a size of about 372 bp or about 994 bp, does not reasonably provide enablement for detecting M. riyadhense after detecting a presence of an amplification product. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or to use the invention commensurate in scope with these claims. Claims 2, 3, 6-8, and 15-19 depend from claim 1.
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   The rejected invention is drawn to A method of detecting M. riyadhense, the method comprising: contacting a sample with one or more primer pairs in DNA amplification reaction and M. riyadhense is detected after detecting a presence of an amplification product, wherein the primer pairs are selected from the group consisting of SEQ ID NOs: 1 and 2; SEQ ID Nos: 3 and 4; SEQ ID Nos: 5 and 6, SEQ ID Nos: 7 and 8; and variants thereof.
Relative skill of those in the art:  The relative skill of those in the art is from biomedical field (see the cited reference below).
Breadth of claims:  The claim is extremely broad in that it encompasses any amplification product, such as primer dimer, using the instantly claimed method. 
State of the prior art/Predictability or unpredictability of the art:  There is no teaching or suggestion in the state of the prior art that any amplification product of M. riyadhense is indicative of presence of M. riyadhense. Bouw (Master Thesis, Farm animal health and veterinary public health, Utrecht University, Utrecht, The Netherlands, 2020) disclosed that non-tuberculous mycobacterial (NTM) species were screened for the presence of esxA and esxB orthologues, coding for the immunogenic proteins ESAT-6 and CFP-10 respectively, using primers designed from M. bovis. PCR results showed additional amplification products. DNA amplicons that appeared around or below 100-200 bp could be primer dimers. Primer dimers are primers that hybridize with each other and they thus produce low molecular weight amplicons at PCRs (short artifacts; an artifact is unnoticed amplification of a nonspecific product). Primer dimers are mainly due to homology between the primer sequences, but can also be influenced by primer concentrations, template concentrations and temperatures during the PCR. Long artifacts consist of off-target amplification products which contain additional sequences that do not or only partially overlap with the targeted sequence. This nonspecific amplification could be influenced by primer design, concentrations of primers, low or too high template (or non-template DNA) concentrations, low annealing temperature and time between the steps of the PCR process. Occurrence of esxA and esxB genes in non-MTBC mycobacteria was demonstrated previously in at least M. kansasii, M. marinum, M. szulgai, M. smegmatis, M. riyadhense (page 23/52, para. 1; page 25/52, para. 4). One of skilled artisan would understand that any amplification product of M. riyadhense encompasses primer dimer artifact.
Amount of guidance/Existence of working examples:  It is worth noting that there are no working examples in the instant application to show that any amplification product of M. riyadhense is indicative of presence of M. riyadhense as recited in the claim. The exemplary embodiments of the Specification merely present (i) The PCR was performed in a 25 µl reaction volume with 12.5 μl GoTaq green master mix (ready to use 2X PCR solution containing Taq DNA polymerase, dNTPs, MgCL2 and reaction buffer at optional concentrations for efficient amplification of DNA templates by PCR) (Promega, USA), 1 μl of 100 ng/μl gDNA, 1 µl of 10nmol of forward and reverse primer, 3 µl Dimethyl sulfoxide (DMSO) and 19 µl of nuclease-free water. The PCR mixture was denatured for 5 minutes at 94°C, followed by 35 cycles of amplification involving a denaturation step at 94 °C for 30 seconds, a primer annealing step at 59 °C for 45 seconds, a primer extension step at 72 °C for 45 seconds, and a final extension step at 72 °C for 7 minutes. The amplicon sizes for each pair of the gene sets are: MR_00036, 372bp; MR_00263, 994bp; MR_00606, 166bp; and MR_01005, 511bp, and these were present in each of the eight M riyadhense isolates, but not in other Mycobacteria species (Fig. 6: 
    PNG
    media_image1.png
    372
    737
    media_image1.png
    Greyscale
) (p. 29/45, lines 17-26; p. 40/45, lines 16-20). Primer dimers (about 100 bp)are apparent in samples that do not have M riyadhense isolates. 
Quantity of experimentation:  In order to practice the full scope of the invention, one skilled in the art would need to undertake a novel and extensive research program to show that any amplification product of M. riyadhense is indicative of presence of M. riyadhense. Furthermore, one of ordinary skill in the art would need to test a representative number of amplification conditiond before one of ordinary skill in the art would be able to conclude that any amplification product of M. riyadhense is indicative of presence of M. riyadhense.  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of any amplification product of M. riyadhense indicative of presence of M. riyadhense, it would constitute an undue and unpredictable experimental burden.
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors as discussed above, including the amount of guidance provided and the predictability of the art and the lack of working examples to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (WO2014115747, published on July 31, 2014 and provided with machine English translation, hereinafter referred to as Akiyama ‘747) as evidenced by Search results (see attached 16988617-10.rng, dated on 11/11/2022 in prosecution history).
With regard to structural limitations “a method comprising: contacting a sample (or body fluid or aspirate) with one or more primer pairs selected from the group consisting of SEQ ID NOs: 3 and 4 and variants thereof in DNA amplification reaction (or employing a polymerase enzyme having 5' to 3' nuclease activity); and Mycobacterium riyadhense is detected after detecting a presence of an amplification product (or has a size of about 994 bp)” (claims 1, 3, 6, 12, 15, and 19), “further comprising the step of isolating DNA from the sample (or administering an antibiotic, selected from rifampin, to a subject providing the sample)” (claims 16-18):
Akiyama ‘747 disclosed that Mycobacterium tuberculosis-corresponding gene sequence of the tubercle bacillus group in the sample was measured using the genomic information of the tubercle Bacillus H37R v strain, which is a Mycobacterium tuberculosis standard strain. The genes purified by the gene purification kit of QIAGEN were analyzed in the gene analysis device MiSeq (Illumina) by using the samples of two types of heat-sterilized tuberculosis cultures and amplifying the genes by the NEB gene amplification kit. The method of system classification was performed by virtually determining the presence or absence of a sequence that is targeted for amplification by PCR in three methods of spool gtyping, based on the presence or absence of amplification of a specific region by PCR. SEQ ID NO: 1 is an example of the gene sequence of the consensus genome of the tuberculosis genome. The size of the gene is about 4.9 Mbp. The consensus genome of the tubercle bacillus genome can also be expanded, for example, if a new tuberculosis strain or Mycobacterium tuberculosis edge strain is found in the future (page 8/16, [0042 and 0048]; page 7/16, [0038]). In controlling tuberculosis, rapid diagnosis of the patient and identification of the source of infection are important. Typing of M tuberculosis strains is proven to be very useful in research on explosive epidemic. Identification of drug response mutant gene information utilizing a tubercle bacillus consensus genome. The "name of the species" and the "name of the strain" are displayed. Each of EMB (ETHB), FQ (fluoroquinolone), INH (isonicotinic acid hydrazides), PZA (pyrazinamide), RIF (rifampicin), STR (streptomycin sulfate) is the name of the agent (page 4/16, [0002]; page 10/16, [0060]). Search results (16988617-10.rng, pages 4/25 to 5/25 and 8/25 to 10/25)  show alignment of SEQ ID NO: 1 of Akiyama ‘747 to claimed SEQ ID NO: 10 (the highlighted regions correspond to claimed SEQ ID NOs: 3 and 4): 
    PNG
    media_image2.png
    772
    422
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    341
    422
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    428
    425
    media_image4.png
    Greyscale
.
Akiyama ‘747 did not explicitly disclose the limitations “primer pairs selected from the group consisting of SEQ ID NOs: 3 and 4 and variants thereof”, required by claims 1 and 3.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to select primer pairs according to the consensus sequence of a mycobacterium as taught by Akiyama ‘747 as evidenced by alignment of SEQ ID NO: 1 of Akiyama ‘747 to claimed SEQ ID NO: 10 for determining the presence or absence of a mycobacterium by polymerase chain reaction (PCR) amplification in a sample from a patient. One would have been motivated to do so because Akiyama ‘747 teaches that (a) SEQ ID NO: 1 is the gene sequence of the consensus genome of the tuberculosis genome. The consensus genome of the tubercle bacillus genome can also be expanded, for example, if a new tuberculosis strain or Mycobacterium tuberculosis edge strain is found, and (b) rapid diagnosis of the patient and identification of the source of infection are important. Typing of M tuberculosis strains is proven to be very useful in research on explosive epidemic, described above. Thus, one of skill in the art would have a reasonable expectation that by selecting primer pairs according to the consensus sequence of a mycobacterium as taught by Akiyama ‘747 as evidenced by alignment of SEQ ID NO: 1 of Akiyama ‘747 to claimed SEQ ID NO: 10 for determining the presence or absence of a mycobacterium by polymerase chain reaction (PCR) amplification in a sample from a patient.
The method of Sharma ‘2004 as evidenced by the alignment of SEQ ID NO: 1 of Akiyama ‘747 to claimed SEQ ID NO: 10 meets all structural limitation of claimed method and would achieve the same intended results, including “detecting M. riyadhense”, and “the presence of M. riyadhense is confirmed”, required by claims 1 and 17.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623